Citation Nr: 1825191	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-30 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for onychomycosis of the bilateral toes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO continued the noncompensable rating for onychomycosis of the bilateral toes.


FINDING OF FACTS

1.  From January 22, 2008, to June 27, 2011, the evidence is approximately evenly balanced as to whether the Veteran's onychomycosis of the bilateral toes has required constant or near-constant systemic therapy. 

2.  Since June 27, 2011, symptoms of the Veteran's onychomycosis of the bilateral toes do not more nearly approximate affecting at least 5 percent of the entire body or exposed areas, or require systemic therapy or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, from January 22, 2008, to June 27, 2011, the criteria for the maximum schedular 60 percent disability rating were met.  38 U.S.C. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes (DCs) 7999- 7813 (2017).

2.  Since June 27, 2011, the criteria for a compensable rating for onychomycosis of the bilateral toes are not met.  38 U.S.C. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.118, DCs 7999- 7813 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

II.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran seeks a compensable rating for his onychomycosis of the bilateral toes.  His onychomycosis of the bilateral toes is rated noncompensable under DCs 7999-7813.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2017).  The hyphenated diagnostic codes indicate an unlisted skin disease rated by analogy pursuant to 38 C.F.R. § 4.118.

There is no diagnostic code specifically applicable to onychomycosis of the bilateral toes.  The Veteran's onychomycosis of the bilateral toes is rated by analogy under 38 C.F.R. § 4.118, DC 7813.  See 38 C.F.R. § 4.20.  Under DC 7813, dermatophytosis is rated as disfigurement of the head, face, or neck, scars, or eczema, depending on the predominant disability.  For the reasons indicated below, the predominant disability caused by the onychomycosis of the bilateral toes is scaly of the skin and, thus, is most analogous to dermatitis or eczema.

Dermatitis or eczema is rated under DC 7806.  Pursuant to DC 7806, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

For the following reasons, the evidence reflects that symptoms of the Veteran's onychomycosis of the bilateral toes do not more nearly approximate the criteria for a compensable rating.

Turning to the evidence of record, in February 2008, the Veteran was afforded a VA examination.  The examiner diagnosed onychomycosis of the bilateral toes.  The Veteran reported that he uses topical cream to treat his disability.  Examination of the skin showed sores between little and fourth toe, and third and fourth toes bilaterally, which was noted to be healing well.  There was a presence of discolored, disfigured and brittle nails on five out ten toes.

In a February 2008 private progress report, Dr. D.A. Gunzel, DPM, reported that he treats the Veteran for chronic interdigital tinea pedis located on the fourth and fifth toes.  Dr. D.A. Gunzel, DPM, indicated that the Veteran has soreness, tenderness, and skin breakdown in between the toes.  Dr. D.A. Gunzel, DPM, noted that there were no signs of acute cyanosis, edema, or ischemia in either foot.  There was a fissure on the plantar medial aspect of the right fifth toe, one centimeter in length. Dr. D.A. Gunzel, DPM, indicated that the Veteran was treated with oral antifungals, such as Lamisil and his current treatment plan consists of topical antifungals.

In the Veteran's January 2009 claim for an increased rating, he reported that his feet are scaly, painful, and that his skin on his cracks open with occasional bleeding.

In February 2009, the Veteran was afforded VA examination.  The examiner diagnosed dermatophytosis of the skin and toenails.  Upon physical examination, the examiner indicated that there was a fungal infection between the fourth and fifth toes of the right and left foot, and the toenails of the great and little toe of both feet.  The examiner indicated that that two percent of the entire body is affected. There was no scarring or disfigurement.  The examiner noted that that the Veteran does not require steroids or immunosuppressive drugs to treat his disability.  The examiner noted that the Veteran did require oral medication however, the examiner did not specify.  Currently, the Veteran requires topical creams and light therapy. 

In an April 2010 VA examination, the examiner indicated that the Veteran has a fungus (which the examiner diagnosed as onychomycosis) located on all ten toes, in the web of the third, fourth, and fifth toes, bilaterally.  The examiner found that there was no breakdown or unusual wear pattern other than the aforementioned fungus.  There were no abnormalities of the feet.

In June 2011, the Veteran was afforded a general examination.  The Veteran reported that since his April 2010 VA examination, he soaks his feet in vinegar water.  Upon physical examination, the examiner indicated that his toenails are thick and mycotic, and that all toenails were intact.  The examiner indicated that the Veteran has tinea pedis in-between his fourth and fifth toes with some skin maceration.  The examiner noted that the Veteran's tinea pedis has improved; however, he experiences cracking of the skin and does not require specific  treatment.  The Veteran reported that it "resolves on its own without treatment."  The Veteran reported that he is retired from Army Corp of Engineers as a maintenance worker.  He has a school diploma with 30 hours of college, but no college degree.  He does not specify any limitation to sedentary Type work other than he has to be close to a bathroom due to his urinary frequency.  The examiner concluded that the Veteran's onychomycosis of the bilateral toes is not limiting.

For the reasons below, entitlement to a 60 percent rating from January 22, 2008, to June 27, 2011, for onychomycosis of the bilateral toes is warranted.

The evidence shows that in a February 2008 progress report, Dr. D.A. Gunzel, DPM, indicated that the Veteran was prescribed oral antifungals, such as Lamisil.  Moreover, in the February 2009 VA examination report, the VA examiner indicated that the Veteran was prescribed oral medication to treat his onychomycosis of the bilateral toes.  To this end, neither Dr. D.A. Gunzel, DPM or the February 2009 VA examiner indicated when the Veteran was prescribed oral medication or when he was no longer required to take the prescribed oral medication for onychomycosis of the bilateral toes.  Notably, in the June 2011 VA examination report, the examiner indicated that the Veteran's onychomycosis of the bilateral toes does not require specific treatment; and the Veteran reported that it "resolves on its own without treatment."  Thus, the evidence shows that since June 2011, the Veteran did not require prescribed oral medication for onychomycosis of the bilateral toes.

To this end, the Veteran's oral medication is a form of systemic therapy.  See Warren v. McDonald, No. 28 Vet. App. 194 (2016) (under DC 7806, "[c]ompensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs").  In that decision, the Court relied on the VA Adjudication Procedure Manual (M21-1), for the definition of "systemic therapy," as "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  Id. at n.2.  Medical dictionaries have defined "systemic" therapy as pertaining to or affecting the body as a whole.  See, e.g., Dorland's Illustrated Medical Dictionary 1848 (32nd ed. 2012).  Therefore, since the evidence reflects that the Veteran took oral medication prior to June 27, 2011 to treat his onychomycosis and it is unclear how frequently he took this oral medication, the Board resolves reasonable doubt in the Veteran's favor to find that he required constant or near-constant systemic therapy during this time period.  Thus, entitlement to a 60 percent rating from January 21, 2008, (one year prior to the Veteran's increased rating claim) to June 27, 2011 (the date of a VA examination that showed that the Veteran does not require oral medication) for onychomycosis of the bilateral toes is warranted.  38 U.S.C. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2) (providing for an effective date of an award of increased compensation on the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date").  

Since June 27, 2011, the evidence does not reflect that the Veteran's onychomycosis of the bilateral toes has affected five percent or more of the entire body or exposed areas affected and the Veteran has not indicated that a greater area is affected or that he required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during any 12-month period.  In this regard, the only medication shown to be prescribed is topical antifungals.  These topical antifungal creams do not constitute systemic therapy or other immunosuppressive drugs.  The antifungal creams are used to treat the fungal infection itself, while the drugs mentioned in DC 7806 act on the body's systemic responses.  Despite the fact that the list of systemic therapies included in DC 7806 is not exhaustive, topical antifungal cream is not "like or similar to corticosteroids or other immunosuppressive drugs."  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017)

The weight of the evidence thus reflects that the symptoms of the Veteran's onychomycosis of the bilateral toes have not more nearly approximated the criteria for a compensable rating at any time since June 27, 2011.  A compensable rating for onychomycosis of the bilateral toes is therefore not warranted from this date.

Additionally, a request for an entitlement to a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  Here, in this case, the Veteran has not asserted, nor has the evidence shown, that he is unemployed or unable to obtain substantially gainful employment due to his onychomycosis of the bilateral toes.  Therefore, the Board need not address the issue of entitlement to a TDIU.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

From January 22, 2008, to June 27, 2011, entitlement to a 60 percent rating for onychomycosis of the bilateral toes is granted, subject to controlling regulations governing the payment of monetary awards.

Since June 27, 2011, entitlement to a compensable rating for onychomycosis of the bilateral toes is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


